Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered August 2, 2000, convicting him of criminal sale of a controlled substance in the second degree (two counts), criminal sale of a controlled substance in the third degree (three counts), and criminal possession of a controlled substance in the third degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he did not knowingly and voluntarily enter a plea of guilty is unpreserved for appellate review since he did not move to withdraw his plea or vacate the judgment of conviction in the Supreme Court (see People v Lopez, 71 NY2d 662 [1988]; People v Dunkins, 231 AD2d 587 [1996]; People v Esposito, 157 AD2d 850 [1990]; People v Quick, 146 AD2d 815 [1989]). In any event, the defendant’s plea of guilty was knowingly and voluntarily made (see People v Fiumefreddo, 82 NY2d 536 [1993]; People v Harris, 61 NY2d 9 [1983]).
The defendant’s remaining contention is without merit. Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.